Citation Nr: 1020673	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  05-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1984 to 
February 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In August 2007, the Board remanded the issue of entitlement 
to service connection for a psychiatric disorder for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is needed. 

The Board's prior remand requested that the Veteran be 
examined by a psychiatrist to determine whether she suffers 
from a psychiatric disorder related to service.  Instead, the 
examination was conducted by a psychologist who diagnosed 
PTSD based on the Veteran's reported rape in service, and 
stated that he did not find any post service stressors to 
account for the PTSD symptoms the Veteran reported.  The 
examiner did not specifically identify how the PTSD 
diagnostic criteria under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM IV) were met.

In addition, the examiner did not adequately address several 
relevant facts in the record when rendering the diagnosis.  
In this regard, during her examination the Veteran reported 
that she sometimes has nightmares in which she recalls the 
face of the man who raped her putting his hands around her 
neck.  She stated that she often has dreamt about how easy it 
would have been for him to have killed her.  Nowhere in the 
examination report was it mentioned that the man who raped 
her was her boyfriend, that the rape was described in service 
records as occurring while she was passed out, and the 
indication of the rape was waking up feeling like something 
had happened.  There is no indication in the record that he 
choked her during the incident or that she recalled any 
specifics of the incident.  She indicated she was forced to 
file CID charges against her boyfriend, but experienced great 
relief when she withdrew them.  Moreover, the Veteran married 
the man shortly after discharge from service.  

Further, outpatient records from 2001 show the Veteran 
reported being involved in two physically abusive marriages, 
which clearly occurred after service, and felt great guilt 
that her child by the first husband was taken away from her, 
which also occurred after service.  The report noted that the 
Veteran "felt hopeless and dependent on her husbands through 
the abuse and stayed for the sake of the children."  She 
stated that she had nightmares about her husbands.  The 
record also indicates that the Veteran's first husband 
murdered a subsequent wife, and then committed suicide.  The 
outpatient reports indicate that her first psychiatric 
treatment occurred subsequent to that incident.  She stated 
that her son was then placed with an adoptive family that she 
chose.  

A January 2003 VA treatment entry noted, as to the Veteran's 
psychosocial history, that she had a history of childhood 
sexual abuse as well as two physically abusive marriages.  
The diagnoses included major depressive disorder, single 
episode, mild to moderate, and rule out borderline 
personality disorder.  The treatment records did not reflect 
a diagnosis of PTSD.

In light of the above, the Board finds that the Veteran 
should be scheduled for an examination by a psychiatrist.  If 
there is no psychiatrist available at the closest VA 
facility, the examination should be scheduled at a VA 
facility where a psychiatrist is available to conduct the 
examination, or a fee basis examination with a psychiatrist 
should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA PTSD 
examination by a psychiatrist to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  If there is no psychiatrist 
available at the closest facility, the 
examination should be scheduled at a 
facility where a psychiatrist is 
available to conduct the examination, or 
a fee basis examination with a 
psychiatrist should be scheduled.  All 
tests should be conducted, including 
psychological testing if deemed necessary 
to provided the requested opinions.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any 
psychiatric disorders identified.  If 
PTSD is diagnosed, the examiner should 
indicate whether such arises from 
stressors occurring prior to, during, or 
after service.  In determining the 
sufficiency of the stressors, the 
examiner should address the Veteran's 
subsequent marriage to her attacker, her 
post service physical abuse by her 
husbands, the loss of her son to her 
first husband, the murder/suicide of her 
first husband and his wife, and the 
subsequent adoption of her son by a 
couple.  If PTSD is not diagnosed, the 
examiner should provide an opinion as to 
whether it is more likely, less likely, 
or at least as likely as not (50 percent 
probability) that any currently diagnosed 
psychiatric disorder is etiologically 
related to the Veteran's period of 
service versus pre- or post-service 
events.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

